Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to apparatuses for processing and analyzing a sample comprising a non-transitory computer readable medium storing instructions directing a processor to receive a detection report and report the detection report, computer readable media therefor, and methods therefor, classified in G01N 35/00871.
II. Claims 15-20, drawn to apparatuses comprising an instrument for receiving at least one ADF file and at least one pending test order, and a bay for receiving an assay cartridge, classified in C12Q 2565/60.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is not required to perform the steps of i) receiving and reading an assay definition file from an external source, ii) sending control instructions to a sample processing bay, iii) receiving scan data from the sample processing bay, iv) sending scan data to an assay .  The subcombination has separate utility such as being used to perform analysis on a different test element such as a cuvette, slide, test tube, etc.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or 
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries);  and/or

e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Craig Summerfield on 5/21/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-14.  s 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Status
Claims 1-20 are pending, with claims 1-14 being examined, and claims 15-20 deemed withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) received on 5/8/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 5, and 6 objected to because of the following informalities:  Claims 3, 5, and 6 include the limitation, "AFD", which appears to be a typo of "ADF", found in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Ln. 2 recites “assay analysis module”. However, it is unclear what the function of the assay analysis module is. Is it used to perform an analysis on the assay, or to perform an analysis on the sample, or something else? For purposes of compact prosecution, the above limitation has been examined as a module capable of performing an analysis on an assay.
Claim 1, Ln. 5 recites “an assay definition file (ADF)”. However, this term is unclear, and is not a recognized term in the art. For purposes of compact prosecution, the above limitation has been examined as any file containing instructions or parameters related to performing an assay.
Claims 9 and 14 contain similar limitations relating to “an assay definition file (ADF)”, and are similarly rejected.
Claim 1, Lns. 7-8 recite “receive scan data…send scan data…”. However, this term is unclear, as no scan has been previously mentioned, and it’s not clear if the scan is related to the 
The term "wide vent top plate" in claim 2 is a relative term which renders the claim indefinite.  The term "wide vent top plate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution, the term "wide vent top plate" has been examined as any top plate containing a vent.
Claims 10 and 14 contain similar limitations related to “a wide vent top plate”, and are similarly rejected.
Claims 3-8 and 11-13 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se, which includes transitory forms of signal transmission. A transitory signal, while physical 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US Pub. No. 2014/0370609; hereinafter Frank; already of record on the IDS received 5/8/2018) in view of Bjerke et al. (US Pub. No. 2014/0252079; hereinafter Bjerke; already of record on the IDS received 5/8/2018).

Regarding claim 1, Frank discloses an apparatus for processing and analyzing a sample ([0009]). The apparatus comprises: 
	a system that operates a sample processing bay ([0009], [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108), the system including a processor coupled to a non-transitory computer readable medium ([0009], a protocol creation system comprising processor and a system memory with machine executable instructions, [0041], the memory may be storage, [0025], computer storage is any non-volatile computer-readable storage medium). The non-transitory computer readable medium storing instructions directing the processor to: 
	receive and read an assay definition file (ADF) from an external source ([0009], the processor receives analysis protocol parameters from a user interface). 
	Send control instructions to the sample processing bay ([0009], [0103], analysis protocol parameters 164 are moved from protocol creation system 150 to controller 104 of analyzer 102 as custom analysis protocol 138, see Fig. 1). 
	Receive scan data from the sample processing bay ([0098], the analytical unit 106 obtains an analysis result, see Fig. 1). 
	Report a detection report ([0108], the analysis result is reported).
	Frank fails to explicitly disclose:
The system operating an assay analysis module;
Sending the scan data to the assay analysis module (AAM); and
Receiving a detection report from the AAM.
	Bjerke is in the analogous field of biological assays (Bjerke [0001]). Bjerke teaches a system that operates an assay analysis module (Bjerke; [0006], a data set from a sample analysis is processed according to a protocol, [0054]-[0055], raw data from a controller is analyzed and plotted graphically for a user by a data processor, and data can be further manipulated by a user). Sending scan data to the assay analysis module (AAM) (Bjerke; [0006], [0054]-[0055]). Receiving a detection report from the AAM (Bjerke; [0006], [0054]-[0055], the pre-analyzed data can be exported in a final report). It would have been obvious to one of (Bjerke; [0006], [0054]-[0055]), thereby enabling a user to be able to easily visualize the relationship between variables in a sample analysis data set.
	Note: The instant Claims contain a large amount of functional language (ex: “that operates a sample processing bay and analysis module”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 8, modified Frank discloses the apparatus of claim 1. Modified Frank further discloses that the assay analysis module includes analysis parameters that define the application of a digital filter to scan data (see Claim 1 above at Bjerke teaching an assay analysis module in [0006], [0054]-[0055]. Further, the assay analysis module is not positively recited in the claim).

Claims 2-5, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Bjerke, as applied to claims 1 and 8 above, further in view of Kayyem et al. (US Pub. No. 2014/0194305; hereinafter Kayyem; already of record on the IDS received 5/8/2018).

Regarding claim 2, modified Frank discloses the apparatus of claim 1. Modified Frank further discloses the sample processing bay and a cartridge received into the bay (Frank; [0009], [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108). 
	Modified Frank fails to explicitly disclose that the cartridge includes a sample preparation module and a sample reaction module wherein the sample reaction module comprises a wide vent top plate.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches a cartridge including a sample preparation module and a sample reaction module (Kayyem; [0086], [0144]-[0145], sample preparation zone and reagent zone for releasing reagent for mixing with samples, see Fig. 21). The sample reaction module comprises a wide vent top plate (Kayyem [0165]-[0170], the top plate forms part of a reaction chamber, and includes a vent that spans multiple heater zones). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge in the apparatus of modified Frank to include a sample preparation module and a sample reaction module as in Kayyem. Kayyem teaches that a sample preparation module can reduce exposure of lab technicians to biological materials (Kayyem [0135]), and a sample reaction module can be used to perform amplification or other reactions necessary for the analysis of target analytes (Kayyem [0144]-[0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge in the apparatus of modified Frank to have a sample reaction module comprising a wide vent top plate as in Kayyem. (Kayyem [0165]-[0170]).

Regarding claim 3, modified Frank discloses the apparatus of claim 2. Modified Frank further discloses the ADF (see Claim 1 above at Frank teaching the ADF in [0009]).
	Modified Frank fails to explicitly disclose that the ADF comprises control parameters that include a mechanical parameter that at least partly defines operation of mechanical actuation features of the sample processing bay operating on corresponding features of the sample preparation module.
	Kayyem further teaches control parameters that include a mechanical parameter that at least partly defines operations of mechanical actuation features of a sample processing bay operating on corresponding features of a sample preparation module, the mechanical parameter defining the operation of a motor within the sample processing bay that drives at least one of the mechanical actuation features (Kayyem; [0086], the sample preparation zone includes lysis buffer for the lysis of cells and/or viruses, and a magnetic actuator can be used to hold beads in place in the sample preparation zone during a washing step, [0249], the bay includes mixing motors to drive impellers, including in the lysis chamber, [0258], mixing is controlled using a processor with a program stored into its memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ADF of modified Frank to include control parameters that include a mechanical parameter that at least partly defines operations of mechanical actuation features of a sample processing bay operating on corresponding features of a sample preparation module, the (Kayyem; [0086], [0249], [0258]).

Regarding claim 4, modified Frank discloses the apparatus of claim 3. Modified Frank further discloses that the mechanical parameter defines the operation of a motor within the sample processing bay that drives at least one of the mechanical actuation features (see Claim 3 above at Kayyem teaching the mechanical parameter defining the operation of a motor in [0086], [0249], [0258]).

Regarding claim 5, modified Frank discloses the apparatus of claim 2. Modified Frank further discloses the ADF (see Claim 1 above at Frank teaching the ADF in [0009]).
	Modified Frank fails to explicitly disclose that the ADF comprises control parameters that include a parameter that at least partly defines the operation of a device that changes the temperature of a portion of the cartridge.
	Kayyem further teaches control parameters that include a parameter that at least partly defines the operation of a device that changes the temperature of a portion of the cartridge (Kayyem; [0258], heating programs may be stored in the processor, [0152], for manipulations such as PCR amplification, two or more temperatures may be required, and for isothermal amplification, precise temperature control is required, [0102], the methods use a cartridge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the (Kayyem; [0258], [0152], [0102]).

Regarding claim 9, Frank discloses a non-transitory computer readable medium for use with an apparatus for processing and analyzing a sample including a processor coupled to a sample processing bay ([0009], a protocol creation system comprising processor and a system memory with machine executable instructions, [0041], the memory may be storage, [0025], computer storage is any non-volatile computer-readable storage medium, [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108). The non-transitory computer readable medium stores instructions that when executed on by the processor perform steps comprising: 
	receive and read an assay definition file (ADF) from an external source, the ADF comprising control parameters and analysis parameters ([0009], the processor receives analysis protocol parameters from a user interface, [0068]-[0069], the analysis protocol parameters may include a sample type, sample process input volume, polymerase chain reaction profile, calculation sensitivity, etc., these can all be interpreted as parameters broadly relating to control and analysis). 
([0009], [0103], analysis protocol parameters 164 are moved from protocol creation system 150 to controller 104 of analyzer 102 as custom analysis protocol 138, see Fig. 1). 
	Receive detection results from the sample processing bay ([0098], the analytical unit 106 obtains an analysis result, see Fig. 1). 
	Report results of the detection results ([0108], the analysis result is reported).
	Frank fails to explicitly disclose:
Sending a first set of control instructions to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters;
Sending a second set of control instructions to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters; and
Analyzing and reporting results of the detection results based upon the analysis parameters.
	Bjerke is in the analogous field of biological assays (Bjerke [0001]). Bjerke teaches analyzing and reporting results of detection results based upon analysis parameters (Bjerke; [0006], a data set from a sample analysis is processed according to a protocol, [0054]-[0055], raw data from a controller is analyzed and plotted graphically for a user by a data processor, and data can be further manipulated by a user. The pre-analyzed data can be exported in a final report). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis parameters in the non-transitory computer (Bjerke; [0006], [0054]-[0055]), thereby enabling a user to be able to easily visualize the relationship between variables in a sample analysis data set.
	Modified Frank fails to explicitly disclose:
Sending a first set of control instructions to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters;
Sending a second set of control instructions to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches sending a first set of control instructions to a sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of control parameters (Kayyem; [0137], the sample preparation zone includes an impeller component to release target analytes, [0249], the impeller is turned on/off by electric current, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including mixing steps). Sending a second set of control instructions to a processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of control parameters (Kayyem; [0159]-[0160], the detection zone includes one or more arrays of detection electrodes, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including detection steps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control parameters in the non-transitory computer readable medium of modified Frank to include sending a first set of control instructions to the sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters, and sending a second set of control instructions to the processing bay whereby the processing bay operates a sample reaction module to detect a target analyte according to a second set of the control parameters as in Kayyem. Kayyem teaches that sending a plurality of control instructions to a sample processing bay for individual sample processing modules will allow for independent control of the sample processing steps, including mixing and detection (Kayyem; [0137], [0159]-[0160], [0249], [0258]).

Regarding claim 10, modified Frank discloses the non-transitory computer readable medium according to claim 9. Modified Frank further discloses that the sample processing bay is configured to receive a cartridge (the sample processing bay is not positively recited). The first set of control parameters (see Claim 1 above at Kayyem teaching the first set of control instructions in [0137], [0249], [0258]). The sample reaction module comprises a wide vent top plate (the sample reaction module is not positively recited).

	Kayyem further teaches a first set of control parameters that include a mechanical parameter that at least partly defines a mechanical interaction between the sample processing bay and the sample preparation module, the mechanical parameter defining the operation of a motor within the processing bay that drives the mechanical interaction (Kayyem; [0086], the sample preparation zone includes lysis buffer for the lysis of cells and/or viruses, and a magnetic actuator can be used to hold beads in place in the sample preparation zone during a washing step, [0249], the bay includes mixing motors to drive impellers, including in the lysis chamber, [0258], mixing is controlled using a processor with a program stored into its memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first set of control parameters in the non-transitory computer readable medium of modified Frank to include mechanical parameter that at least partly defines a mechanical interaction between the sample processing bay and the sample preparation module, the mechanical parameter defining the operation of a motor within the processing bay that drives the mechanical interaction as in Kayyem. Kayyem teaches that controlling a motor to drive an impeller can be used to perform mixing in a lysis chamber for sample preparation (Kayyem; [0086], [0249], [0258]).

Regarding claim 11, modified Frank discloses the non-transitory computer readable medium according to claim 10. Modified Frank further discloses that the mechanical parameter (see Claim 10 above at Kayyem teaching the mechanical parameter defining the operation of a motor in [0086], [0249], [0258]).

Regarding claim 14, Frank discloses a method of analyzing a sample in an instrument having a sample processing bay ([0009], [0098], see Fig. 1 at analyzer 102 including cartridge 110 for analyzing biological sample 108). The method comprises: 
	receiving and reading an assay definition file (ADF) from an external source, the ADF comprising control parameters and analysis parameters ([0009], the processor receives analysis protocol parameters from a user interface, [0068]-[0069], the analysis protocol parameters may include a sample type, sample process input volume, polymerase chain reaction profile, calculation sensitivity, etc., these can all be interpreted as parameters broadly relating to control and analysis). 
	Sending a first set of control instructions to the sample processing bay ([0009], [0103], analysis protocol parameters 164 are moved from protocol creation system 150 to controller 104 of analyzer 102 as custom analysis protocol 138, see Fig. 1). 
	Receiving detection results from the sample processing bay ([0098], the analytical unit 106 obtains an analysis result, see Fig. 1). 
	Reporting results of the detection results ([0108], the analysis result is reported).
	Frank fails to explicitly disclose:
Sending a first set of control instructions to the sample processing bay whereby the processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters; 
Sending a second set of control instructions to the processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of the control parameters; and 
Analyzing and reporting results of the detection results based upon the analysis parameters.
	Bjerke is in the analogous field of biological assays (Bjerke [0001]). Bjerke teaches analyzing and reporting results of detection results based upon analysis parameters (Bjerke; [0006], a data set from a sample analysis is processed according to a protocol, [0054]-[0055], raw data from a controller is analyzed and plotted graphically for a user by a data processor, and data can be further manipulated by a user. The pre-analyzed data can be exported in a final report). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis parameters in the method of Frank to include analyzing and reporting results of detection results based upon the analysis parameters as in Bjerke. Bjerke teaches that analyzing sample analysis data will enable the raw data to be plotted graphically for use in a report (Bjerke; [0006], [0054]-[0055]), thereby enabling a user to be able to easily visualize the relationship between variables in a sample analysis data set.
	Modified Frank fails to explicitly disclose:
Sending a first set of control instructions to the sample processing bay whereby the processing bay operates a sample preparation module to prepare the sample for detection according to a first set of the control parameters; and
Sending a second set of control instructions to the processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of the control parameters.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches sending a first set of control instructions to a sample processing bay whereby the sample processing bay operates a sample preparation module to prepare the sample for detection according to a first set of control parameters (Kayyem; [0137], the sample preparation zone includes an impeller component to release target analytes, [0249], the impeller is turned on/off by electric current, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including mixing steps). Sending a second set of control instructions to a processing bay whereby the processing bay operates a sample reaction module comprising a wide vent top plate to detect a target analyte according to a second set of control parameters (Kayyem; [0159]-[0160], the detection zone includes one or more arrays of detection electrodes, [0258], each bay includes a processor with at least one program stored in the memory to execute steps of the assay including detection steps, [0165]-[0170], the top plate forms part of a reaction chamber, and includes a vent that spans multiple heater zones). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control parameters in the method of modified Frank to include sending a first set of control instructions to the sample processing (Kayyem; [0137], [0159]-[0160], [0249], [0258]). Further, Kayyem teaches that a wide vent top plate can reduce air bubble formation and/or remove any air bubbles that do form (Kayyem [0165]-[0170]).

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Bjerke and Kayyem, as applied to claims 2-5, 9-11, and 14 above, further in view of Smith et al. (US Pat. No. 7,939,021; hereinafter Smith; already of record on the IDS received 5/8/2018).

Regarding claim 6, modified Frank discloses the apparatus of claim 2. Modified Frank further discloses the sample processing bay, the cartridge (see Claim 2 above at Frank teaching the sample processing bay and the cartridge in [0009], [0098], Fig. 1), and the ADF (see Claim 1 above at Frank teaching the ADF in [0009]).

	Smith is in the analogous field of sample analysis (Smith Col. 1 Lns. 26-32). Smith teaches an electrical interface between a cartridge and an analyzer (Smith Col. 3 Lns. 26-31), and control parameters that define control signals passed from the analyzer to the cartridge through the electrical interface. The control signals at least partially define the operation of a sensor within the cartridge (Smith; Col. 23 Lns. 8-16, electrical signals are transmitted across the electronic interface to the detectors on the analyzer, and multiple processes including sample loading, reagent distribution, sample preparation, and test execution are controlled by the controller across the electronic interface, Claim 1, an assay sensor module is in the cartridge. Test execution involves operation of the assay sensor module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample processing bay, the cartridge, and the ADF in the apparatus of modified Frank to include disclose an electrical interface between the sample processing bay and the cartridge, and the ADF comprises control parameters that define control signals passed from the processing bay to the cartridge through the electrical interface as in Smith. Smith teaches that a controller can be used to send signals across an electrical interface to a cartridge for test execution (Smith; Col. 23 Lns. 8-16, Claim 1), thereby allowing testing of an analyte to be automatically controlled.

Regarding claim 7, modified Frank discloses the apparatus of claim 6. Modified Frank further discloses that the control signals at least partially define the operation of a sensor within the cartridge (see Claim 6 above at Smith teaching control signals defining the operation of a sensor within the cartridge in Col. 23 Lns. 8-16, Claim 1. Test execution involves operation of the assay sensor module, which is within the cartridge).

Regarding claim 12, modified Frank discloses the non-transitory computer readable medium according to claim 9. Modified Frank further discloses that the sample processing bay is configured to receive a cartridge (the sample processing bay is not positively recited). An electrical interface couples the sample processing bay to the cartridge (neither the sample processing bay or cartridge are positively recited). Modified Frank further discloses the control parameters (see Claim 9 above at Frank teaching the control parameters in [0009], [0068]-[0069]).
	Modified Frank fails to explicitly disclose that the control parameters define control signals passed from the processing bay to the cartridge through the electrical interface.
	Smith is in the analogous field of sample analysis (Smith Col. 1 Lns. 26-32). Smith teaches control signals passed from a processing bay to an analyzer through an electrical interface (Smith; Col. 23 Lns. 8-16, electrical signals are transmitted across the electronic interface to the detectors on the analyzer, and multiple processes including sample loading, reagent distribution, sample preparation, and test execution are controlled by the controller across the electronic interface, Claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing bay, the (Smith; Col. 23 Lns. 8-16, Claim 1), thereby allowing testing of an analyte to be automatically controlled.

Regarding claim 13, modified Frank discloses the non-transitory computer readable medium according to claim 12. Modified Frank further discloses the control signals (see Claim 12 above at Smith teaching control signals in Col. 23 Lns. 8-16, Claim 1).
	Modified Frank fails to explicitly disclose that the control signals at least partially define the operation of electrowetting electrodes within the cartridge.
	Kayyem is in the analogous field of sample analysis (Kayyem [0003]). Kayyem teaches control signals that at least partially define the operation of electrowetting electrodes within a cartridge (Kayyem; [0004], the cartridge contains an electrowetting grid of electrodes, [0104], [0126], the electrowetting electrodes can be activated to move droplets on the substrate, [0258], each bay contains a processor to control electrowetting transport steps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signals of in the non-transitory computer readable medium of modified Frank to at least partially define the operation of electrowetting electrodes within a cartridge as in Kayyem. Kayyem teaches that controlling the operation of electrowetting (Kayyem; [0004], [0104], [0126], [0258]).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hughes et al. (US Pub. No. 2013/0053666; hereinafter Hughes) teaches analysis parameters that define the application of a digital filter to scan data ([0124]-[0125], a digital filter is used to smooth a raw data stream, and is configured to operate at predetermined time intervals). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M./             Examiner, Art Unit 1798

/JILL A WARDEN/             Supervisory Patent Examiner, Art Unit 1798